Fourth Court of Appeals
                                San Antonio, Texas
                                      August 4, 2022

                                   No. 04-21-00465-CR

                                  Ted Allen WRIGHT,
                                       Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 437th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2019CR12275
                      Honorable Melisa C. Skinner, Judge Presiding


                                     ORDER
      Appellant’s first motion for extension of time is GRANTED. Appellant’s brief is due
September 1, 2022. No further extensions will be granted absent extenuating circumstances.


                                                 _________________________________
                                                 Liza A. Rodriguez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of August, 2022.



                                                 ___________________________________
                                                 MICHAEL A. CRUZ, Clerk of Court